                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RANDY SMITH                                                                            PLAINTIFF

v.                                Case No. 5:17-cv-00345-KGB

SOCIAL SECURITY ADMINISTRATION                                                       DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Randy Smith’s complaint is dismissed without prejudice.

       It is so adjudged this 15th day of May, 2019.

                                                       __________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
